DETAILED ACTION
	The current Office Action is in response to the papers submitted 12/04/2019.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 - 7 are objected to because of the following informalities:
Claim 1 is worded oddly to the Examiner.  It is suggested to change “die” in line 11 to “dies”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  What the erase block is excluded from.  The claim discloses excluding an erase block base on a size of the free pool but fails to specifically indicate what the erase block is excluded from.
Claim 13 recites that one or more of the first available erase blocks have the same estimated age.  It is unclear if this is meant to mean the estimated age of two or more erase blocks are the same compared to each other or the ages of the erase blocks are the same as something else.  It is also unclear how one erase block as the same estimated age.  For 
Claim 13 recites comparing a size of the free pool for each of the dies comprising the one or more first available erase blocks having the same estimated age.  Again, it is unclear and indefinite how one erase block has a same estimated age.  When there is one erase block it is further unclear and indefinite how a size of a free pool from multiple dies comprising the erase block are compared.  An erase block is comprised on a single die.  This means when one erase block is used there is only one die available for the comparison.  This again makes the claim unclear and indefinite how a single free pool of a single die that comprises the one erase block is compared.  For the reasons listed it is unclear what the proper scope of claim 13 is.
Claim 15 recites the limitation "the first zone" in line 8.  There is no previous mention of a first zone in the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination the first zone will be considered one of the one or more zones from line one of the claim.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  What the erase block is excluded from and what the same estimated age is the same to.  The claim discloses excluding an erase block base that has the same estimated age but fails to specifically indicate what the erase block is excluded from or what the estimated age is compared with to see if the estimated ages are the same.
All remaining claims are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12 and 15 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzpatrick et al. (Pub. No.: US 2015/0046664) referred to as Fitzpatrick.
Regarding claim 1, Fitzpatrick teaches a media unit [106, Fig 1; The non-volatile memory devices as a whole is a media unit], wherein a capacity of the media unit [106, Fig 1; The non-volatile memory devices as a whole is a media unit] is divided into a plurality of zones [Fig 4; Paragraphs 0089 – 0090; The capacity of 106 is divided into age zones], and wherein the media unit comprises a plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory], each of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] comprising a plurality of erase blocks [Paragraphs 0029, 0090, and 0093]; and
a controller [104, Fig 1] coupled to the media unit [106, Fig 1; The non-volatile memory devices as a whole is a media unit], the controller [104, Fig 1] configured to:
compare an estimated age of a first available erase block in each of
the plurality of dies to one another [Figs 4 – 5; Paragraphs 0090 – 0093 and 103; The average ages of the blocks in each die are compared and then the erase blocks are put into age zones]; and
select one or more of the first available erase blocks [Paragraphs 0029, 0090, and 0093] from one or more dies of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] based on the estimated ages to form a first zone [Age A, Fig 4; Paragraphs 0090 – 0093; The erase blocks in age zone A are selected among all the dies based on the estimated age], wherein at least one first available erase block [Paragraphs 0029, 0090, and 0093] from at least one die of the plurality of die [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] is excluded from the first zone [Fig 4; Erase blocks in age zone B and C are excluded from age zone A].
Regarding claim 2, Fitzpatrick teaches the controller [104, Fig 1] is further configured to:
repeat [Paragraphs 0079 – 0080, 0088, and 0093; The estimating and comparing of the age of the erase blocks is repeated overtime with operations performed on the memory] comparing the estimated age of the first available erase block in each of the plurality of dies to one another [Figs 4 – 5; Paragraphs 0090 – 0093 and 103; The average ages of the blocks in each die are compared and then the erase blocks are put into age zones]; and
select one or more of the first available erase blocks [Paragraphs 0029, 0090, and 0093] from one or more dies of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] based on the estimated ages to form a second zone [Age A, Fig 4; Paragraphs 0090 – 0093; The erase blocks in age zone B are selected among all the dies based on the estimated age], wherein at least one first available erase block [Paragraphs 0029, 0090, and 0093] from at least one die of the plurality of die [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] is excluded from the second zone [Fig 4; Erase blocks in age zone A and C are excluded from age zone B].
Regarding claim 3, Fitzpatrick teaches the at least one first available erase block excluded from the first zone [Fig 4; Erase blocks in age zone C are excluded from age zone A] is the same at least one first available erase block excluded from the second zone [Fig 4; Erase blocks in age zone C are excluded from age zone B].
Regarding claim 4, Fitzpatrick teaches the at least one first available erase block excluded from the first zone [Fig 4; Erase blocks in age zone B are excluded from age zone A] is a different erase block than the at least one first available erase block excluded from the second zone [Fig 4; Erase blocks in age zone C are excluded from age zone B and the erase blocks in age zone C and B are different erase blocks].
Regarding claim 5, Fitzpatrick teaches at least one first available erase block of the at least one die excluded from the first zone has a greater estimated age than the one or more first available erase blocks selected to form the first zone [Fig 4; Paragraphs 0032 – 0034 and 0090 – 0093; Any erase block with an estimated age older than a given age zone limit is excluded from the given age zone].
Regarding claim 6, Fitzpatrick teaches the first zone [Age A, Fig 4] further comprises at least one XOR erase block for storing XOR data [Paragraphs 0029, 0090, and 0093; The erase blocks in Age A are used to store data and XOR data is data].
Regarding claim 7, Fitzpatrick teaches the at least one first available erase block of the at least one die excluded from the first zone remains in a free pool of the at least one die [Fig 4; Paragraphs 0032 – 0034 and 0090 – 0093; An age zone designated for unused erase blocks would be considered a free pool of erase blocks on the dies of memory].
Regarding claim 8, Fitzpatrick teaches a media unit [106, Fig 1; The non-volatile memory devices as a whole is a media unit], wherein a capacity of the media unit [106, Fig 1; The non-volatile memory devices as a whole is a media unit] is divided into a plurality of zones [Fig 4; Paragraphs 0089 – 0090; The capacity of 106 is divided into age zones], and wherein the media unit comprises a plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory], each of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] comprising a plurality of erase blocks [Paragraphs 0029, 0090, and 0093]; and
a controller [104, Fig 1] coupled to the media unit [106, Fig 1; The non-volatile memory devices as a whole is a media unit], the controller [104, Fig 1] configured to:
switch a first zone [Age B, Fig 4] from an empty state to an active state [Fig 3; Paragraphs 0071 – 0075, 0080 – 0082, 0084, and 0090 – 0093; An empty zone will switch to an active zone as erase blocks age meets the threshold for the empty zone’s age requirements];
compare an estimated age of a first available erase block in a free
pool of each of the plurality of dies to one another [Figs 4 – 5; Paragraphs 0090 – 0093 and 103; The average ages of the blocks in each die are compared and then the erase blocks are put into age zones];
remove one or more first erase blocks [Paragraphs 0029, 0090, and 0093] of the compared first available erase blocks [Paragraphs 0029, 0090, and 0093] from the free pool [Age A, Fig 3; The free pool are the erase blocks assigned to the age zone correlating with the lowest estimated age] of one or more dies of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] based on the estimated ages to form the first zone [Age B, Fig 3; Paragraphs 0090 – 0093; Erase blocks are moved between age zones based on comparing the estimated ages], wherein at least one first available erase block [Paragraphs 0029, 0090, and 0093] from at least one die of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] is excluded from the first zone [Age B, Fig 4] to remain in the free pool of the at least one die [Age A, Fig 3; Paragraphs 0090 – 0093; Erase blocks on dies in the age A zone are excluded from the first zone B and remain the free pool associated with Age A];
switch a second zone [Age C, Fig 3] from the empty state to the active state [Fig 3; Paragraphs 0071 – 0075, 0080 – 0082, 0084, and 0090 – 0093; An empty zone will switch to an active zone as erase blocks age meets the threshold for the empty zone’s age requirements];
compare the estimated age of the first available erase block in each of the plurality of dies to one another [Figs 4 – 5; Paragraphs 0090 – 0093 and 103; The average ages of the blocks in each die are compared and then the erase blocks are put into age zones]; and
remove one or more second erase blocks [Paragraphs 0029, 0090, and 0093] of the compared first available erase blocks [Paragraphs 0029, 0090, and 0093] from one or more dies of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] based on the estimated ages to form the second zone [Age C, Fig 4; Paragraphs 0090 – 0093], wherein at least one first available erase block [Paragraphs 0029, 0090, and 0093] from at least one die of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] is excluded from the second zone [Age C, Fig 4] to remain in the free pool of the at least one die [Age A, Fig 3; Paragraphs 0090 – 0093; Erase blocks on dies in the age A zone are excluded from the first zone C and remain in the free pool associated with Age A].
Regarding claim 9, Fitzpatrick teaches the at least one first available erase block excluded [Age A and Age C, Fig 4; The erase blocks assigned to age zones A and C are excluded from age zone B] from the first zone [Age B, Fig 4; Erase blocks in age zone A are excluded from age zone B] is a different erase block than the at least one first available erase block excluded [Age A and Age C, Fig 4; The erase blocks assigned to age zones A and C are excluded from age zone B] from the second zone [Age C, Fig 4; Paragraphs 0090 – 0093; Erase blocks in age zone A are excluded from age zone C and each erase block in age zone A are different from each other when there are multiple erase blocks in age zone A].
Regarding claim 10, Fitzpatrick teaches the at least one first available erase block of the at least one die excluded [Age A and Age C, Fig 4; The erase blocks assigned to age zones A and C are excluded from age zone B] from the first zone [Age B, Fig 4] has a greater estimated age than the one or more first erase blocks removed to form the first zone [Fig 4; Paragraphs 0032 – 0034 and 0090 – 0093; Any erase block with an estimated age older than a given age zone limit is excluded from the given age zone].
Regarding claim 11, Fitzpatrick teaches the at least one first available erase block of the at least one die excluded [Age A and Age C, Fig 4; The erase blocks assigned to age zones A and C are excluded from age zone B] from the first zone [Age B, Fig 4] has undergone a greater estimated number of program-erase cycles than the one or more first erase blocks removed to form the first zone [Fig 4; Paragraphs 0032 – 0034 and 0090 – 0093; Any erase block with an estimated age older than a given age zone limit is excluded from the given age zone].
Regarding claim 12, Fitzpatrick teaches the at least one first available erase block of the at least one die excluded [Age A and Age C, Fig 4; The erase blocks assigned to age zones A and C are excluded from age zone B] from the second zone [Age C, Fig 4] has undergone a greater estimated number of program-erase cycles than the one or more second erase blocks removed to form the second zone [Fig 4; Paragraphs 0032 – 0034 and 0090 – 0093; Any erase block with an estimated age older than a given age zone limit is excluded from the given age zone].
Regarding claim 15, Fitzpatrick teaches a method of forming one or more zones [Age A – Age 3, Fig 4] for a storage device [106, Fig 1; The non-volatile memory devices as a whole is a storage device], comprising:
switching a first zone [Age B, Fig 4] from an empty state to an active state [Fig 3; Paragraphs 0071 – 0075, 0080 – 0082, 0084, and 0090 – 0093; An empty zone will switch to an active zone as erase blocks age meets the threshold for the empty zone’s age requirements], wherein the storage device [106, Fig 1; The non-volatile memory devices as a whole is a storage device] comprises a plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory], and each of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] comprising a plurality of erase blocks [Paragraphs 0029, 0090, and 0093];
comparing an estimated age [Paragraphs 0090 – 0093] of a first available erase block in each of the plurality of dies to one another [Figs 4 – 5; Paragraphs 0090 – 0093 and 103; The average ages of the blocks in each die are compared and then the erase blocks are put into age zones]; and 
selecting one or more of the first available erase blocks [Paragraphs 0029, 0090, and 0093] from one or more dies of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] based on the estimated ages to form the first zone [Age B, Fig 3; Paragraphs 0090 – 0093; Erase blocks are moved between age zones based on comparing the estimated ages], wherein at least one first available erase block [Paragraphs 0029, 0090, and 0093] from at least one die of the plurality of dies [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] is excluded [Age A and Age C, Fig 4; The erase blocks assigned to age zones A and C are excluded from age zone B] from the first zone [Age B, Fig 4].
Regarding claim 16, Fitzpatrick teaches determining one or more of the first available erase blocks have the same estimated age [Fig 4; Paragraphs 0090 – 0093; The ages of erase blocks are compared to each other to out the erase blocks in zones based on the age.  This shows the comparison will determine ages are the same or different with each other for age zone allocation]; and
excluding an erase block of the one or more first available erase blocks having the same estimated age based on an estimated retention of the erase block or a bit error rate [Fig 4; Paragraphs 0032 – 0036 and 0090 – 0093; Erase blocks in a given age zone have the same estimated age based on retention and/or error rate and are excluded from other age zones].
Regarding claim 17, Fitzpatrick discloses the one or more of the first available erase blocks selected to form the first zone [Age B, Fig 3] are removed from a free pool of the one or more dies [Age A, Fig 3; Paragraphs 0090 – 0093; Erase blocks are moved between age zones based on comparing the estimated ages including ages of zero which means the erase block is free].
Regarding claim 18, Fitzpatrick teaches the at least one first available erase block [Paragraphs 0029, 0090, and 0093] of the at least one die [106, Fig 1; Each non-volatile memory device is a die of non-volatile memory] excluded [Age A, Fig 4] from the first zone [Age B, Fig 4] remains in a free pool of erase blocks of the at least one die [Age A, Fig 3; Paragraphs 0090 – 0093; Erase blocks on dies in the age A zone are excluded from the first zone B and remain in the free pool associated with Age A].
Regarding claim 19, Fitzpatrick teaches the at least one first available erase block of the at least one die excluded [Age C, Fig 4] from the first zone [Age B, Fig 4; Erase blocks on dies in zone age C are excluded from age zone B] has a greater estimated age or a greater amount of estimated program-erase cycles than the one or more first available erase blocks selected to form the first zone [Fig 4; Paragraphs 0032 – 0034 and 0090 – 0093; Any erase block with an estimated age older than a given age zone limit is excluded from the given age zone].
Regarding claim 20, Fitzpatrick teaches comparing the estimated age of the first available erase block in each of the plurality of dies to one another further comprises comparing a size of a free pool or erase blocks of each of the plurality of dies to one another [Figs 4 – 5; Paragraphs 0090 – 0093 and 103; The average ages of the blocks in each die are compared and then the erase blocks are put into age zones which compares the erase blocks of each die to one another].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fitzpatrick et al. (Pat 9,361,222) discloses a PE scale factor or program erase cycle scale factor is defined as a relative weighting given to the gradual wear drive age estimate. The total PE measured is defined as the total number of program/erase cycles that have occurred on each erase block on the entire storage drive during the time of the calculation.
Fitzpatrick et al. (Pub. No.: US 2015/0046635) discloses a PE scale factor or program erase cycle scale factor is defined as a relative weighting given to the gradual wear drive age estimate. The total PE measured is defined as the total number of program/erase cycles that have occurred on each erase block on the entire storage drive during the time of the calculation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136